                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

DONIA GOINES,

             Plaintiff,

v.                                               Case No: 2:17-cv-656-FtM-29CM

LEE MEMORIAL HEALTH
SYSTEM d/b/a CAPE CORAL
HOSPITAL and JEOVANNI
HECHAVARRIA,

             Defendants.


                                         ORDER

      This matter comes before the Court upon review of Defendant Lee Health’s

Motion to Extend Time to Comply with Court’s Order filed on September 28, 2018.

Doc. 77. Defendant Lee Memorial Health System (“Lee Memorial”) seeks a one-day

extension of time to comply fully with the Court’s September 14, 2018 Order directing

Lee Memorial to produce certain documents by September 28, 2018. Id.; see Doc. 76

at 18. For good cause shown and because Lee Memorial requests only a single-day

extension, the motion will be granted.

      The Court notes, however, that Lee Memorial failed to comply with Middle

District of Florida Local Rule 3.01(g). Throughout this litigation, the parties have

been repeatedly instructed to comply with Local Rule 3.01(g). Indeed, the Court’s

most recent Order stated:

      The Court cannot overstate . . . the importance of Local Rule 3.01(g) in
      preserving judicial economy, as it fosters communication between the
      parties and helps resolves disputes without court intervention.
      Therefore, from this point forward, all parties are advised they must
      certify in any future motions that they conferred through engaging in
      clear, substantive discussions involving all issues raised in the motion
      in person or by telephone in a good faith effort to resolve any issues
      raised prior to motion practice. Failure to comply with the Local Rules
      and this Order could result in sanctions.

Doc. 76 at 17 (emphasis in original).     Further, in a previous Order, the Court

specifically admonished Lee Memorial for its last-minute filing of a motion to extend

its deadline to disclose experts and expert reports: “[T]he parties should not

unnecessarily wait to file their requests until the eleventh hour.     Lee Memorial

should have been aware of its inability to meet the expert disclosure deadline prior

to the day before the deadline.” See Doc. 71 at 3.

      Without explanation and in flagrant disregard to this Court’s Orders and the

Local Rules, Lee Memorial’s present motion indicates that counsel for Lee Memorial

had “not yet heard back” from Plaintiff or Defendant Jeovanni Hechavarria upon

filing the motion. Doc. 77 at 3. Further, Lee Memorial once again waited until the

eleventh hour to file its motion for extension, although it should have been aware of

its inability to meet the deadline prior to the deadline. Because the motion seeks

only a one-day extension, it will be granted. But the Court warns Lee Memorial that

any future motions that fail to comply fully with Local Rule 3.01(g)—both as set forth

in the Rule and as required by this Court in its September 14, 2018 Order—will be

summarily denied on that basis and will subject Lee Memorial to sanctions.




                                         -2-
      ACCORDINGLY, it is

      ORDERED:

      Defendant Lee Health’s Motion to Extend Time to Comply with Court’s Order

(Doc. 77) is GRANTED. Lee Memorial’s production of documents pursuant to the

Court’s September 14, 2018 Order (Doc. 76) is deemed as timely.

      DONE and ORDERED in Fort Myers, Florida on this 2nd day of October, 2018.




Copies:
Counsel of record




                                       -3-
